DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 12/22/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9752328 in view of Crawford (294855).   US Patent 9752328 claims the same cladding system comprising a plurialti8y of cladding elements having first and second cladding elements constructed from fibre cement and having a front face, a rear face opposite the front face, a first and second mating edge, the first mating edge having a first mating structure comprising a recessed front facing surface set rearward from the front surface, an offset transition portion, an angled portion extending rearward from the font face away from the second edge, an angled chamfer surface extending from the rear face toward the front face, a second .  
Crawford discloses cladding system having first and second cladding elements with front and opposite rear face and first and second opposite mating edges, where the first mating edge has a front facing surface set rearward from the front surface of the cladding element and a transition portion (at d2) that is substantially planar and substantially perpendicular to the front face and a chamfer surface.  
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the transition portion of US Patent to 9752328 to be substantially planar and substantially perpendicular to the front face as taught by Crawford, to achieve the predictable result of a shoulder to facilitate assembly with an adjacent cladding element.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10724249 in view of Crawford (294855).  US Patent 10724249 claims a cladding system comprising a plurality of cladding elements comprising a first and second cladding element having a front face .  
Crawford discloses cladding system having first and second cladding elements with front and opposite rear face and first and second opposite mating edges, where the first mating edge has a front facing surface set rearward from the front surface of the cladding element and a transition portion (at d2) that is substantially planar and substantially perpendicular to the front face and a chamfer surface.  
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the transition portion of US Patent to 10724249 to be substantially planar and substantially perpendicular to the .
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11091917 in view of Crawford (294855).  US Patent 11091917 claims a cladding system comprising first and second cladding elements having a planar front face and opposite planar rear face and first and second mating edges, the first mating edge comprising a first recessed front facing surface set rearward from the front face and a first chamfer extending from the rear face toward the front face and away from the second mating edge a first beveled angled surface and an abutment transition surface; the second mating edge having a recessed rear facing surface set forward from the rear face and extending from the rear face toward the front face and toward the first mating edge; a chamfer portion extending in a direction from the rear face toward the front face, and an abutment face connecting the rear facing surface with the chamfer portion, a first and second joint end; wherein the first mating edge is mated with the second mating edge and the first chamfer contacts a portion of the second portion and the first and second cladding elements from a v-groove; and the cladding elements comprise fiber cement.  US Patent 11091917 does not expressly disclose that the abutment transition portion is substantially planar and substantially perpendicular to the front face. 
Crawford discloses cladding system having first and second cladding elements with front and opposite rear face and first and second opposite mating edges, where the first mating edge has a front facing surface set rearward from the front surface of the 
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the transition portion of US Patent to 10724249 to be substantially planar and substantially perpendicular to the front face as taught by Crawford, to achieve the predictable result of a shoulder to facilitate assembly with an adjacent cladding element.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a front face” at line 3 and “a front facing surface” at line 7, and then recites “the front surface” at line 7.  There is lack of antecedent basis in the claim for the term “the front surface”.  For purposes of examination it will be understood that “the front surface” is meant to be “the front face”.  Appropriate correction and/or clarification is required.
Claim 2 recites “the transition portion extends between the angled portion and the front face”, which is not shown or supported by the figures and disclosure.  As best 
Claim 11 recites “a front face” at line 2 and “a front facing surface” at line 6, and then recites “the front surface” at line 6.  There is lack of antecedent basis in the claim for the term “the front surface”.  For purposes of examination it will be understood that “the front surface” is meant to be “the front face”.  Appropriate correction and/or clarification is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635